PER CURIAM.
We reverse the order denying appellant’s motion for postconviction relief and remand for resentencing pursuant to Atwell v. State, 197 So.3d 1040 (Fla.2016). We also certify conflict with the Fifth District Court of Appeal. We respectfully disagree with Stallings v. State, 198 So.3d 1081 (Fla. 5th DCA 2016), and Williams v. State, 198 So.3d 1084 (Fla. 5th DCA 2016), to the extent that those decisions suggest that relief under Atwell is dependent on the defendant’s presumptive parole release date.
Our reading of the Florida Supreme Court’s decision in Atwell ⅛ that Florida’s existing parole system does not provide the individualized sentencing consideration required by Miller v. Alabama, — U.S. —, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). Thus, as in Atwell, appellant is entitled to be resentenced pursuant to the sentencing provisions enacted in Chapter 2014-220, Laws of Florida. Atwell, 197 So.3d at 1050.

Reversed and remanded for resentenc-ing.

CIKLIN, C.J., WARNER and DAMOORGIAN, JJ., concur.